EXHIBIT (10.4)
AGREEMENT
     This Agreement is entered into by and between Elmer Doty (“Executive”) and
Vought Aircraft Industries, Inc., a Delaware corporation with its principal
place of business in Dallas, Texas (“Vought” or the “Company”).
          Executive and Vought (the “parties”) have previously entered into an
agreement, dated March 29, 2006 (the “Employment Agreement”) which provided for
the initial terms and conditions of Executive’s employment with the Company and
the compensation to be provided to Executive for those services.
          By their signatures below, the parties agree that the terms of the
Employment Agreement shall be amended as follows:
1) Paragraph 2, subsection (b) shall be amended by deleting the following words:
“...with a maximum bonus opportunity for calendar year 2006 equal to 150% of
Annual Base Salary.”
and substituting the following words:
     “...in such amount as may be approved by the Board (or its Committee).”
2) Paragraph 2, subsection (g) shall be amended by deleting the following words:
“...annual reimbursements for financial and tax planning, up to a maximum of
$10,000 per year...”
and substituting the following words:
     “...annual reimbursements for financial and tax planning in accordance with
plans or arrangements of the Company, as may be amended from time to time, which
are applicable to other senior officers of the Company.”
The Employment Agreement shall remain unchanged in all other respects.

              Elmer L. Doty   Vought Aircraft Industries, Inc.    
 
           
/s/ ELMER L. DOTY
  By:   /s/ KEVIN P. MCGLINCHEY    
 
           
 
      Kevin P. McGlinchey    
 
  Its:   Vice President, General Counsel and Corporate Secretary    
Dated: February 13, 2007
  Dated:   February 13, 2007    

